DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 7.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horiuchi (JP 2012197051 A) in view of Muramatsu (JP 2004064933 A).
Regarding Independent Claim 1, Horiuchi teaches a motor (electric motor, 10) with a speed reducer (speed reducer, 11) comprising: a casing (Fig. 2) divided into two parts (Figs. 2 – 3 and 6) of a first housing (31 and 32)  and a second housing (33); a motor (10) received in the first housing (31 and 32; Fig. 2); and 5a speed reducer (11) received in the first housing (31 and 32; Fig. 2) and that reduces rotation of the motor and outputs the reduced rotation (Paragraph [0017]), wherein a first conduction section (54; Paragraph [0032]) is formed on an inner side surface of the first housing  (31 and 32; Fig. 2) to be laid along the inner side surface (Fig. 2) a second conduction section (75)  is formed on an inner surface of the second housing (33; Fig. 3) to be laid along the inner surface of the second housing (33), a connecting section (connection portion, 67; Fig. 5) to which the second conduction section (75) is disposed and into which an end portion of the first conduction section (54) is able 10to be inserted is formed on the  inner side surface (Fig. 7) of the second housing (31/32; Fig. 2), and a first board (64) configured to drive the motor (10) and connected to the second conduction section (75) is disposed inside the second housing (33; Fig. 3).  

    PNG
    media_image1.png
    529
    490
    media_image1.png
    Greyscale

Horiuchi does not explicitly teach the second conduction section is formed on an inner side surface, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the second conduction section is formed on an inner side surface, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Horiuchi does not explicitly teach a stator including a plurality of tooth sections and a plurality of windings which are wound on each of the tooth sections, and a rotor, each of the windings are connected to the first conduction section via a -2-terminal, and each of the windings and the first board are electrically connected with each other by inserting the end portion of the first conduction section in the connecting section. 
Muramatsu, however, teaches a stator (stator, 60) including a plurality of tooth sections (62V2, 62W2) and a plurality of windings (63W2, 63V2; Figs. 4 and 5) which are wound on each of the tooth sections (Figs. 4 and 5), and a rotor (rotor, 75), each of the windings are connected to the first conduction section via a -2-terminal (connection terminal , 10) , and each of the windings and the first board (control circuit board, 77) are electrically connected with each other by inserting the end portion of the first conduction section in the connecting section (As shown in FIG. 4, when connecting the windings 63V1 and 63V2 in parallel, the connection piece 33 is connected to the end 63V2-A located at the projecting end of the teeth 62V2 of the winding 63V2. It is formed to obtain continuity with the continuous member 31. Also, as shown in FIG. 5, the connection piece 33 provides conduction between the end 63V2-A of the winding 63V2 and a connection member 31a described later when the winding 63V1 and the winding 63V2 are connected in series. It was created for as shown in FIG. 5, the connection piece 34 is connected to the end portion 63V1-B of the winding 63V1 located at the root portion of the teeth 62V1 when connecting the winding 63V1 and the winding 63V2 in series. It is formed in order to obtain conduction with the member 31a. The protruding ends of the connection pieces 32, 33, and 34 are all formed so as to be bent from the radial direction to the axial direction, and the windings are soldered or the like by the axially bent portions. It is fixed by the wire and the winding connection is made. A power supply terminal having the same shape as a power supply terminal 42a formed on a W-phase connection terminal 40, which will be described later, is formed at a portion of the connecting piece 32 bent in the axial direction., and a power supply line of a control circuit board provided in a brushless motor). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Horiuchi to further explicitly include a stator including a plurality of tooth sections and a plurality of windings which are wound on each of the tooth sections, and a rotor, each of the windings are connected to the first conduction section via a -2-terminal, and each of the windings and the first board are electrically connected with each other by inserting the end portion of the first conduction section in the connecting section, as taught by Muramatsu, since it has been held that
omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.
Regarding Claim 2, Horiuchi, as modified, teaches the motor (electric motor, 10) with the speed reducer (11) wherein a second board (power supply board, 63) that drives the motor (10) is installed on the inner side surface of the first housing (31/32; Paragraph [0007]; Fig. 2) and the first board is installed on the inner surface of the second housing (64; Fig. 2).  
Regarding Claim 3, Horiuchi, as modified, teaches the motor (electric motor, 10) motor with the speed reducer comprising a drive shaft (drive shaft of worm wheel, 34) received in the casing (Fig. 2), connected to an output shaft (21) of the speed reducer (11) via a power transmitter and that drives a driven body (Paragraph [0017]), wherein a motor shaft (motor rotating shaft, 36) of the motor (10) and an output shaft (21) of the speed reducer (11) are 20disposed coaxially (Fig. 2), the output shaft (21) and the drive shaft (drive shaft of worm wheel, 34; Annotated Fig. 2) are disposed parallel and next to each other in a radial direction (Annotated Fig. 2), the first board (64) is installed at a position facing the drive shaft (Annotated Fig. 2) in an axial direction, and the second board  board (63) is installed at a position facing the corresponding to a rotor (rotor, 35) of the motor (10; Fig. 2) in the axial direction.  
Regarding Claim 4, Horiuchi, as modified, teaches the motor (electric motor, 10) with the speed reducer (11) wherein the motor (10) is a brushless motor (Fig. 2), and the second board (63) a detection element (torque sensor, 6) mounted thereon and that detects a rotation angle of the rotor (Paragraph [0039]).  
Regarding Claim 5, Horiuchi teaches all of the elements of claim 1 as discussed above.  
Horiuchi does not explicitly teach the motor with the speed reducer wherein the stator of the motor and the conduction section are connected to each 10other via a knife switch, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Horiuchi to explicitly include the stator of the motor and the conduction section are connected to each 10other via a knife switch, since it has been held to be within the general skill of a worker in the art to select a known switch on the basis of its suitability for the intended use.
Regarding Claim 7, Horiuchi teaches as modified, teaches the motor (electric motor, 10) with the speed reducer (11) wherein the first housing (31 and 32) is formed in a box shape (Fig. 2) which includes a bottom wall (37), a sidewall (45 and 49; Fig. 7) and an opening section (Fig. 6).
Horiuchi does not teach the first conduction section is laid on the bottom wall and the sidewall of the first housing, among the plurality of tooth sections, three tooth sections disposed next to each other in a circumferential direction have a terminal holder which is provided on an end surface of the first housing closer to the bottom wall, and the terminal is disposed on the terminal holder. 
Muramatsu, however, teaches the first conduction section (77; Fig. 7) is laid on the bottom wall and the sidewall of the first housing (75; Fig. 7), among the plurality of tooth sections (62V2, 62W2, 62U2), three tooth sections disposed next to each other in a circumferential direction (Fig. 5) have a terminal holder (71) which is provided on an end surface of the first housing (75) closer to the bottom wall (Fig. 7), and the terminal (connection terminals, 10) is disposed on the terminal holder (71).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Horiuchi to further explicitly include the first conduction section is laid on the bottom wall and the sidewall of the first housing, among the plurality of tooth sections, three tooth sections disposed next to each other in a circumferential direction have a terminal holder which is provided on an end surface of the first housing closer to the bottom wall, and the terminal is disposed on the terminal holder, as taught by Muramatsu, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi (JP 2012197051 A) in view of Muramatsu (JP 2004064933 A) and Amagasa (U.S. Patent Publication No. 2012/0176073 A1).
Regarding Claim 6, Horiuchi, as modified, teaches all of the elements of claim 1 as discussed above. 
Horiuchi does not explicitly teach a rear wiper motor comprising the motor with the speed reducer to drive a rear wiper of a vehicle.
Amagasa, however, teaches a rear wiper motor (Paragraph [0077]) comprising the motor (wiper motor, 14) with the speed reducer (speed reduction mechanism, DS1; Fig. 2) to drive a rear wiper of a vehicle (Paragraphs [0003] and [0004]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Horiuchi to include a rear wiper motor comprising the motor with the speed reducer to drive a rear wiper of a vehicle, as taught by Amagasa, since it has been held to be within the general skill of a worker in the art to select a known component on the basis of its suitability for the intended use.
Response to Arguments
Applicant’s arguments, see Applicants Arguments/Remarks Made in Amendment, filed May 12, 2022 with respect to the rejection of claims 1 – 6 under 35 U.S.C. 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Muramatsu (JP 2004064933 A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723